Citation Nr: 9919161	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for a schizoaffective 
disorder, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1974.  The record also reflects that he served in 
the National Guard from March 1960 to July 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The veteran failed to report for his VA Travel Board hearing 
in March 1999.  Correspondence from the Board informing him 
that his file was at the Board for adjudication was returned 
as undeliverable.  The last direct correspondence from him 
was in March 1997.  Further development has not occurred due 
to his failure to report for his hearing, as well as his 
failure to provide information as to his whereabouts.

The Board's decision is limited to the issues presented.  It 
is noted that the veteran has filed several additional 
claims, including service connection for vertigo, headaches, 
tinnitus, ear infections, and a skin disorder, chloracne, 
peripheral neuropathy, and Hodgkin's lymphoma, the latter 
four which are claimed as a result of exposure to herbicides.  
These issues have not been developed or certified for appeal 
by the RO.  As such, the Board does not have jurisdiction at 
this time.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
Therefore, the issues before the Board at this time are as 
listed on the title page.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  A VA audiological examination in December 1996 found the 
veteran's hearing acuity to be level II, in both ears.

3.  A Physical Evaluation Board found the veteran unfit for 
further service and he was medically retired from service in 
August 1974, with a diagnosis of a schizoaffective disorder.

4.  The veteran's schizophrenic disorder has produced no more 
than mild social and industrial impairment, and/or symptoms 
controlled by continuous medication.  

5.  Occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, secondary to his 
psychiatric disability is not shown by the medical evidence.

6.  There are no extraordinary factors resulting from the 
service connected hearing loss, or, schizophrenic disorder 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 (1998).

2.  The criteria for an increased evaluation in excess of 10 
percent for a schizophrenic disorder is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.7, 
4.130, DC 9205 (1996) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

The appellant requested and was scheduled for a Travel 
Section Board hearing at the RO in March 1999, but failed to 
report.  The Board attempted to contact the veteran, when his 
claims file was received, however this most recent 
correspondence was returned as undeliverable.  It is further 
noted that there are several other pieces of correspondence 
in the file returned as undeliverable over the past several 
years indicating changes of address with no notification to 
the VA.  The last correspondence received from the appellant 
was in March 1997.

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination, hearing, or to submit additional evidence in 
order to facilitate the claims adjudication process may be 
considered as abandonment of the claim.  Morris v. Derwinski, 
1 Vet. App. 260 (1991); see also 38 C.F.R. § 3.655 (1998).  
There is no additional evidence of record to establish that 
the veteran has made any efforts to contact the RO to update 
his address, to submit additional evidence, to request the 
scheduling of another Travel Board hearing, or to provide 
explanation for his failure to report.  While VA does have a 
duty to assist a veteran in the development of his claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In this case, the Board has 
determined that the VA has fulfilled its duty to assist the 
veteran with respect to developing his claim as provided by 
38 U.S.C.A. § 5107(a), and that the appeal will be considered 
on the basis of the evidence of record.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The veteran prevails 
in either event.  However, if the weight of the evidence is 
against the veteran's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  v. Derwinski, 
1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco, 
7 Vet. App. 55, 58 (1994).  The most current clinical 
evidence of the present level of disabilities are the VA 
examinations in January 1995 ( mental disorders), and 
December 1996 (Audio).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

I. Increased rating for hearing loss

Service medical records indicate the veteran had a permanent 
limited duty profile in service for bilateral high frequency 
sensorineural hearing loss. An audiometric examination at 
separation in August 1974 was performed, but the results are 
illegible.

In a VA audiological examination in February 1975, the pure 
tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
--
--
LEFT
0
5
15
--
--

Pure tone threshold averages, in dB, for the right ear were 
12 dB, and the left ear were 7 dB.  Speech recognition was 96 
percent for both ears, bilaterally.  The examiner noted that 
the results suggested borderline normal hearing and moderate 
high frequency hearing loss, right ear; and, normal hearing, 
with a moderate drop from 4k Hz. to 6k Hz., left ear.

A rating decision in June 1975 awarded service connection for 
a bilateral high frequency hearing loss, and assigned a 
noncompensable rating.  That rating has remained in effect 
until the present time.

In a VA audiological examination in January 1995, the 
examiner noted that the veteran had been issued hearing aids 
through the VA.  There was no potosis noted, and no active 
ear infections were present.  The eardrums, tympani, and 
mastoids were normal. The pure tone thresholds, in dB, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
65
65
LEFT
N/A
15
25
55
65

Pure tone threshold averages, in decibels (dB), for the right 
ear were 46 dB, and the left ear were 40 dB.  Speech 
recognition was 90 percent bilaterally.

In a VA audiological examination in December 1996, the pure 
tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
65
75
LEFT
N/A
20
25
60
60

Pure tone threshold averages, in dB, for the right ear were 
48 dB, and the left ear were 41 dB.  Speech recognition was 
90 percent bilaterally.
Additional evidence of file includes VA and private medical 
records.  The record refers to hearing complaints, and 
fitting for bilateral hearing aids, as well as several 
unrelated disorders.

The appellant requested and was scheduled for a Travel 
Section Board hearing at the RO in March 1999, but failed to 
report.  The Board attempted to contact the veteran, however 
the most recent correspondence was returned as undeliverable. 
The Board will determined the appeal on the basis of the 
evidence of record.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Hearing loss is the organic impairment of hearing acuity. 38 
C.F.R. § 4.87 (1998).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essentially normal hearing acuity, through level 
XI, for profound deafness. 38 U.S.C.A. § 1155, 1160 (West 
1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (1998).  
In this case it is noted that the December 1996 VA audiometry 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level II in both ears.  A non-compensable disability rating is 
assigned for hearing loss, when hearing acuity is level II 
bilaterally.  38 C.F.R. § 4.85, 4.87, DC 6100.  It is noted 
that the rating criteria for diseases of the ear and other 
sense organs were amended in May 1999, effective from June 10, 
1999, however, application of those revised criteria yields no 
change in the zero-percent rating for the veteran's hearing 
loss.

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

II. Increased rating for a schizoaffective disorder

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected psychiatric disorders were changed during the 
course of the veteran's appeal.

In February 1997, the RO reviewed the veteran's claim under 
the new criteria and continued the 10 percent disability 
rating.  The veteran was provided with the new criteria in a 
supplemental statement of the case.

In the assignment of a rating for psychotic disorders such as 
schizophrenia, the "old" criteria promulgated in the VA 
Schedule for Rating Disabilities provided that;

Active psychotic manifestations, of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability warrants a 100 percent 
evaluation.

With lesser symptomatology, such as to produce severe 
impairment of  social and industrial adaptability, a 70 
percent evaluation is assigned. 

Considerable impairment of social and industrial 
adaptability, warrants a 50 percent evaluation.
Definite impairment of social and industrial adaptability, 
warrants a 30 percent evaluation.

Mild impairment of social and industrial adaptability, 
warrants a 10 percent evaluation. 38 C.F.R. § 4.130, DC 9205 
(1996).

The Court stated in Hood v. Brown, 4 Vet. App. 301 (1993), 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." VA 
O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c).

Under the new criteria effective November 1996, the veteran's 
schizophrenic disorder is classified under DC 9205, paranoid 
schizophrenia, as follows;

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as:  work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.

Occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation.  

Occupational and social impairment, occasional transient 
symptoms: which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  38 C.F.R. § 4.130, DC 
9205. 

38 C.F.R. § 3.321(b)(1) provides that when the disability 
picture is so exceptional or unusual, such as when there is 
frequent hospitalization or marked interference with 
employment due to service-connected disability, that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.

A review of the veteran's claims file shows a history of 
psychotic reaction, schizophrenic affected disorder, 
definite, which was initially manifested in service.  A 
physical evaluation board found him to be unfit for further 
service and he was medically retired from service with a 30 
percent disability rating assigned by the service department.

In a VA examination in January 1975, the veteran reported 
that he did not drink or use drugs.  The examiner noted the 
veteran showed good gait, and personal hygiene.  He was 
cooperative, somewhat talkative, but fidgeted in his chair.  
He displayed dramatic gestures.  His facial expressions were 
superficial, and psychomotor was slightly under pressure.  
His behavior was guarded and he spoke in a low-pitched voice 
with coherent and relevant verbal productivity.  His thinking 
was realistic, with an adequate stream of thought.  He 
embellished symptoms of physical nature and showed difficulty 
adjusting to civilian life.  He expressed vague persecutory 
ideas, and heard voices.  Judgment was superficial and 
insight was limited, but his basic intellectual functioning 
appeared intact.  The diagnosis was hysterical neurosis, 
conversion type, moderate.

A rating action in June 1975, awarded service connection for 
a hysterical neurosis and granted a 30 percent rating.

In a March 1976 rating action, the disorder was amended to 
read schizophrenia, schizoaffective type.  Except for periods 
of 100 percent evaluations for hospitalizations, the ratings 
returned to either a 10, 30, or 50 percent rating.

On examination in September 1978, it was noted the veteran 
was enrolled in college and was graduating in November.  He 
was well dressed, with good hygiene, gait, and posture.  His 
mood was equable, and affect was appropriate.  Vegetative 
signs of anxiety were mild, and occasional blocking was 
shown.  Production of thought was normal, relevant, coherent, 
and of good quality, with no aberrations in perception.  
There was no gross deficits in intellectual functioning.  
Insight was superficial, and judgment was preserved.  The 
diagnosis was schizophrenic reaction, in remission of acute 
symptoms.  A VA examination in January 1982, in essence, 
offered the same diagnosis.

In an October 1978 rating action, the 50 percent rating was 
reduced to 30 percent. This was further reduced to a 
noncompensable rating in a February 1982 rating decision.

In VA examinations in February 1993, the veteran was clean, 
adequately dressed, and groomed.  He was alert, and oriented 
times three.  Mood was anxious, and affect was constricted.  
Attention and concentration was good.  Speech was clear, 
coherent, and rapid.  He was not hallucinating, and was not 
homicidal or suicidal.  Insight and judgment were fair.  The 
diagnoses were schizoaffective disorder; and paranoid 
personality traits; and a global assessment of functioning 
(GAF) score of 80 was assigned.

In an April 1993 rating action, the noncompensable rating was 
increased to 10 percent.

In a January 1995 VA mental disorders examination, the 
examiner noted that the veteran was hospitalized in the VA 
Medical Center in 1975 and in Hospital Nuestra Sra. De Los 
Angeles in 1976.  He had received psychiatric follow-up 
through the VA on a fee-based program with a Dr. Quano 
(Cubano).  He continued to see him on a private basis.  After 
service the veteran completed a bachelors degree.  For the 
past 16 years he has worked for the Post Office.  He is 
married, and has two grown children, and lives with his wife.  
He reported episodes of explosive anger, and he becomes 
irritable.

The examiner noted the veteran expressed himself freely and 
relevantly, with no signs or symptoms of delusions, or 
hallucinations.  There were some persecutory ideations but 
these were not really considered delusions.  The veteran was 
oriented in all three spheres, memory was preserved, and 
recall/retention were good.  There were no mannerisms noted.  
There was a rather depressive component with tendency to lose 
control or tolerate little.  There was no suicidal ideation 
detected.  The diagnosis was schizoaffective disorder with a 
GAF of 65.

Additional evidence of file includes VA and private medical 
records.  The records refers to psychiatric treatment for his 
schizoaffective disorder, as well as several unrelated 
disorders.  This includes treatment records from M.A. Cubano, 
M.D.  In comparing the findings, none of these records 
indicate any essentially differences in the clinical 
description given to his schizoaffective disorder than shown 
by the above-cited VA examinations.

The veteran requested and was scheduled for a Travel Section 
Board hearing at the RO in March 1999, but failed to report.  
The Board attempted to contact the veteran, however the 
correspondence was returned as undeliverable.  The Board will 
consider the appeal on the basis of the evidence of record.

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 10 percent rating under either the 
old criteria or the new criteria.  Accordingly, the Board 
finds that neither of the criteria is more beneficial to the 
veteran's claim than the other and the RO properly rated the 
veteran's mental disorder as 10 percent disabling under the 
new criteria.

The veteran does not warrant a rating in excess of 10 percent 
under the current regulations.  It is significant that in the 
most recent VA examination, the veteran was noted to be 
oriented in all three spheres, with memory preserved and good 
recall/retention.  He did not evidence any inappropriate 
behavior, or signs or symptoms of delusions, or 
hallucinations.  There were no mannerisms , or suicidal 
ideations noted.  He appeared to be capable of managing his 
own affairs.  The diagnosis was schizoaffective disorder; and 
assigned a GAF of 65.

The Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score in reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders (DSM) (4th ed. 
1994).  In light of the embracing of the GAF scale, its 
definition, and the use of DSM IV in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  In Richard 
v. Brown, 9 Vet. App. 255, 267 (1996), the Court stated that 
a "GAF of 50 is defined as ['] [s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  The DSM, 4th ed., 
describes a GAF score between 61-70 as involving some mild 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  The prior GAF of 80 
assigned since the February 1993 VA examination indicated no 
more than slight impairment.  When compared, a very slight 
change has occurred, but the veteran is still considered to 
generally function pretty well.

After reviewing the evidence of record, the Board concludes 
that the severity of the veteran's psychiatric disorder does 
not rise to the level of a occupational and social impairment 
with occasional decreases in work efficiency.  He was able to 
complete college and has been working several years for the 
post office.  Finally, his GAF of 65 is indicative of only 
some slight to mild difficulty in social, occupational, or 
school functioning.  There is no indication in the medical 
records that his service-connected schizophrenic disorder has 
resulted in any more than a "slight to mild" impairment of 
social and industrial adaptability as contemplated by the old 
regulations.  38 C.F.R. § 4.130, Diagnostic Code 9205 (1996).

The preponderance of the evidence is against a higher 
evaluation for the veteran's service-connected schizophrenic 
disorder.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to an increased (compensable) evaluation for 
hearing loss is denied.

Entitlement to an increased evaluation in excess of 10 
percent for a schizoaffective disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

